Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 31, 2008







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed January 31, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00054-CV
____________
 
IN RE ANITRA CARTER, JR., Relator
 
 

 
ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
January 25, 2008, relator Anitra Carter, Jr. filed a petition
for writ of mandamus in this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relator asks this court to compel Respondent, Gerry Birnberg, Chair, Harris
County Democratic Party, to place the name of relator, Anitra Carter, Jr., on
the ballot for the upcoming election for Justice of the Peace, Precinct 6,
Place 1, Harris County, Texas.
Relator
has not established her entitlement to the extraordinary relief of a writ of
mandamus.  Accordingly, we deny relator=s petition for writ of mandamus.
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed January 31, 2008.
Panel consists of Justices Fowler,
Frost, and Seymore.